07/08/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   July 29, 2020 Session

        STATE OF TENNESSEE v. RALPHEAL CAMERON COFFEY

                   Appeal from the Criminal Court for Knox County
                          No. 110330 G. Scott Green, Judge
                      ___________________________________

                            No. E2019-01764-CCA-R3-CD
                        ___________________________________

The Appellant, Ralpheal Cameron Coffey, was convicted in the Knox County Criminal
Court of various offenses, including four counts of possession of more than one-half gram
of cocaine with intent to sell and deliver within one thousand feet of a school, Class A and
B felonies, and two counts of vehicular homicide, Class C felonies. After a sentencing
hearing, the trial court merged some of the convictions and ordered that the Appellant serve
an effective forty-eight-year sentence in confinement. On appeal, the Appellant contends
that the evidence is insufficient to support some of the convictions, that the trial court erred
by admitting the cocaine into evidence because there was a “break” in the chain of custody,
and that his effective forty-eight-year sentence is excessive. Based upon the oral
arguments, the record, and the parties’ briefs, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which D. KELLY THOMAS,
JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Gregory P. Isaacs and J. Franklin Ammons (on appeal) and Russell T. Greene (at trial),
Knoxville, Tennessee, for the appellant, Ralpheal Cameron Coffey.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kyle Hixson and Sean
McDermott, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

                                  I. Factual Background

     This case relates to a high-speed chase involving the police and the Appellant on
May 25, 2016, that started in Anderson County and ended in Knox County when the
Appellant’s car crashed into a pickup truck. The truck’s driver, Kevin Bradley, and the
Appellant’s passenger, Tommie Troupe, were killed. Bradley’s passenger, Eric Kennedy,
was injured.

       In April 2017, the Knox County Grand Jury indicted the Appellant for driving on a
suspended license in count one; felony evading arrest in counts two and three; the second
degree murder of Bradley in count four; the second degree murder of Troupe in count five;
the vehicular homicide of Bradley in count six; the vehicular homicide of Troupe in count
seven; the aggravated assault of Kennedy in count eight; possession of more than one-half
gram of cocaine with intent to sell within one thousand feet of a private secondary school
in count nine; possession of more than one-half gram of cocaine with intent to deliver
within one thousand feet of a private secondary school in count ten; possession of more
than one-half gram of cocaine with intent to sell within one thousand feet of a daycare in
count eleven; possession of more than one-half gram of cocaine with intent to deliver
within one thousand feet of a daycare in count twelve; possession of a controlled substance
analogue in count thirteen; and possession of marijuana in count fourteen. The Appellant
went to trial in January 2019.

      At trial, James Bradley testified that Kevin Bradley was the youngest of his three
sons. James and Kevin’s mother divorced when Kevin was about three years old, and
James obtained custody of their three boys.1 At the time of Kevin’s death, he was engaged
to be married and had a lawn care business. Kevin worked on May 25, 2016, and was
supposed to go to Las Vegas that night with his father and brothers for a bachelor party.

       Deputy Matthew Forsythe testified that he was an agent with the Eighth Judicial
District Drug Task Force at the time of the Appellant’s trial but that he was a K-9 officer
with the Anderson County Sheriff’s Office (ACSO) in May 2016. On May 25, 2016,
Deputy Forsythe was attempting to serve warrants on individuals in Anderson County,
including the Appellant, and was looking for a maroon Chevrolet Impala that the Appellant
was known to drive. Deputy Forsythe was driving a Chevrolet Tahoe that was “striped up
Anderson County Sheriff’s Department, as well as K-9.” The Tahoe was equipped with
blue lights but did not have a dashboard camera.

       Deputy Forsythe testified that another officer notified him that the Appellant was
traveling in Deputy Forsyth’s direction on Edgemoor Road. Deputy Forsythe proceeded
to the intersection of New Anderson Road and Edgemoor and saw a maroon Impala
traveling east toward him. As the Impala passed Deputy Forsythe, he saw the driver and
the passenger. He described the driver as an African-American male with dreadlocks and

       1
          When a witness shares a surname with a victim, we will refer to them by their first names for
clarity. We mean no disrespect to the witness or the victim.
                                                 -2-
the passenger as “quite a bit taller” than the driver. Deputy Forsythe had a photograph of
the Appellant in the Tahoe and recognized the driver as the Appellant.

       Deputy Forsythe testified that the speed limit on Edgemoor Road was fifty-five
miles per hour and that the Impala “probably” was traveling the speed limit. Deputy
Forsythe pulled onto Edgemoor and “eased up” behind the Impala. The Appellant moved
the Impala into oncoming traffic and accelerated, passing cars on the wrong side of the
road. Deputy Forsythe activated his emergency equipment and notified other officers that
the Appellant was “fleeing.” Deputy Forsythe said that Edgemoor Road was “very busy”
and that he pursued the Appellant until other officers arrived. Deputy Shawn Bannach took
over as the “lead” police vehicle because the pursuit was not safe for Deputy Forsythe’s
K-9.

        Deputy Forsythe testified that the pursuit of the Appellant “cleared” the intersection
of Edgemoor Road and Clinton Highway. The pursuit traveled onto Racoon Valley Road
and into Knox County. The Appellant and the officers turned onto Heiskell Road, and the
officers terminated the pursuit. Five to ten minutes later, Deputy Forsythe learned about
an “accident” in Knox County. He went to the scene and saw a “horrific” crash involving
the Impala. He said the Appellant was sitting in the driver’s seat “with his upper torso laid
across Mr. Troupe, who was in the passenger seat laid completely down.” Deputy Forsythe
identified the Appellant in the courtroom as the driver of the Impala.

        On cross-examination, Deputy Forsythe acknowledged that as the Impala
approached him at the intersection of New Henderson and Edgemoor, the Impala was
traveling at a “normal” speed. Deputy Forsythe wanted to identify the driver and was able
to see the driver and the passenger for thirty to forty-five seconds. He said he did not recall
the Impala’s having tinted windows; however, if the windows were tinted, he could see
through them.

        Deputy Forsythe testified that police pursuits were allowed in Anderson County and
that a pursuit could be canceled by a supervisor or the officer involved in the pursuit. On
the day of this incident, Sergeant Wally Braden, Corporal Rick Coley, and Sergeant Robert
Mansfield were Deputy Forsythe’s supervisors. Defense counsel had Deputy Forsyth read
aloud from the Anderson County Sheriff’s Policies and Procedures, and Deputy Forsythe
read as follows: “A supervisor should terminate the pursuit when further chase is pointless
or presents an unreasonable danger to the members of the public. . . . Pursuits are limited
to a maximum of two units.” The Appellant’s pursuit reached speeds of one hundred miles
per hour and involved four units. On redirect examination, Deputy Forsythe testified that
he would not have pursued the Appellant if the Appellant had stopped the Impala.



                                             -3-
       Corporal Rick Coley of the ACSO testified that in May 2016, he was a supervisor
in Aggressive Criminal Enforcements (ACE), a warrants unit. On May 25, Corporal Coley
was “sitting” at the intersection of Edgemoor Road and Clinton Highway when he heard
on the police radio that a maroon Impala, which officers were trying to find, was traveling
east on Edgemoor. Corporal Coley heard that Deputy Forsythe got behind the Impala and
that the Impala “took off.” Corporal Coley activated his emergency equipment and
traveled west on Edgemoor, which was a two-lane road. As Corporal Coley was moving
toward the pursuit, the Impala came into Corporal Coley’s lane of traffic “head on.”
Corporal Coley said that he had to move onto the shoulder to avoid a collision and that the
Impala “seemed to be coming so fast that the rear end of the car was coming sideways”
toward the front of his police vehicle.

       Corporal Coley testified that he turned around and traveled east on Edgemoor but
that he was unable to catch up to the pursuit. He saw the pursuit “at a distance” when it
crossed Clinton Highway. Corporal Coley’s vehicle was equipped with a dashboard
camera, and the State played a video recording of the incident for the jury. Corporal Coley
went to the crash scene in Knox County and saw a pickup truck on its side. He said the
Impala “looked like it had been wrapped around a telephone pole.” To Corporal Coley’s
knowledge, there were no warrants for Troupe in Anderson County.

        On cross-examination, Corporal Coley testified that in the video, the Impala’s
windows appeared to be up. However, Corporal Coley could not determine from the video
if the Impala’s windows were tinted.

        Deputy Shawn Bannach of the ACSO testified that on May 25, 2016, he was
assisting the ACE team and was parked on Edgemoor Road. Deputy Bannach was in a
“marked” Crown Victoria that was equipped with blue lights but no dashboard camera. He
heard that Deputy Forsythe was in pursuit of an Impala and traveling east on Edgemoor.
Deputy Bannach activated his blue lights and siren and became the second police unit in
the pursuit. He said the Impala was traveling at a high rate of speed and moving into the
middle turn lane to pass vehicles. Deputy Forsythe requested that Deputy Bannach take
over as the lead vehicle per “K-9 policy.”

       Deputy Bannach testified that the Impala traveled through the intersection of
Edgemoor Road and Clinton Highway, onto Racoon Valley Road, and into Knox County.
Racoon Valley became “curvy,” and Deputy Bannach had to slow down because vehicles
were on the roadway. The Appellant was driving “[e]rratically,” at a high rate of speed,
and passing vehicles, and Deputy Bannach lost sight of the Impala. When Deputy Bannach
got to Heiskell Road, people standing outside the Heiskell Market told him that the Impala
had turned right onto Heiskell. Deputy Bannach turned right and headed south on Heiskell
for “a minute or less.” He did not see the Impala, so he discontinued the pursuit.
                                           -4-
      On cross-examination, Deputy Bannach testified that he could not determine if the
Impala’s windows were tinted. He said he did not know how many people were in the
Impala.

        Brandon Stooksbury testified that he and Kevin Bradley were friends and went to
middle and high school together. On May 25, 2016, Stooksbury was working outside Rusty
Wallace Honda at the corner of Callahan Road and Central Avenue Pike in Knox County.
About 2:30 p.m., Bradley passed by the dealership and yelled out jokingly to Stooksbury,
“[G]et to work boys.” Bradley was driving a white Ford F-150 pickup truck with a mowing
trailer and was traveling east on Callahan toward Central Avenue Pike.

        Stooksbury testified that after Bradley passed the dealership, Stooksbury “heard a
loud car coming through there flying” and “saw a flash of maroon.” The car hit the driver’s
side of Bradley’s truck, and the truck “flipped up in the air.” Stooksbury said that he “took
off running as fast as [he] could” toward the crash and that Bradley was hanging out of the
driver’s side window of the truck. An off-duty paramedic pulled Bradley out of the pickup
and started CPR. Stooksbury said that the car that hit the truck was a maroon Impala and
that the car “was doing every bit of a hundred, hundred and ten mile an hour” at the time
of the crash. On cross-examination, Stooksbury testified that he did not witness the impact
but that he saw the truck and trailer “flipping up into the air.”

       Kimberly Rosaco testified that on the afternoon of May 25, 2016, she was stopped
at a red light at the intersection of Callahan Road and Central Avenue Pike. Rosaco’s
vehicle was in the left turn lane on Callahan so that she could drive north on Central Avenue
Pike. A white pickup truck was stopped beside her. The truck’s windows were down, and
Rosaco heard Bradley laughing. She said, “I looked him in the eye and he looked like a
very happy, you know, gentleman.” When the light turned green, Rosaco pulled forward
and “happen[ed] to catch out of the corner of [her] eye this little red streak.” She then
heard a collision “so loud that it sounded like a cannon with glass breaking in it.” Rosaco
said the Impala came “so close” to hitting her van that she pulled over and got out to make
sure the Impala had not hit her vehicle.

       Joshua Jordan testified that on May 25, 2016, he was an off-duty firefighter for the
City of Knoxville and was traveling east on Callahan Road toward Central Avenue Pike.
Jordan stopped at the red light at Central Avenue Pike and was the second or third car in
line. Bradley’s truck and trailer were in front of Jordan. When the light turned green, the
line moved forward “just like normal” to go straight through the intersection. Jordan saw
“a red blur” traveling south on Central Avenue Pike and saw the blur hit Bradley’s truck.
The two vehicles “kind of tumbl[ed] diagonally,” and the truck ended up on its side with
Bradley hanging out of the truck by his feet. Jordan parked his vehicle, and a police officer
                                            -5-
helped him pull Bradley out of the truck. Jordan felt for a pulse but did not detect one. He
started chest compressions and continued until emergency personnel arrived.

       Eric Kennedy testified that he worked for Kevin Bradley and that they mowed lawns
on May 25, 2016. Bradley was going to Las Vegas that night and needed to deliver a
mower before he left, so he and Kennedy were on their way to Dante Road. Bradley was
driving a Ford F-150, Kennedy was in the passenger seat, and they were pulling a trailer
loaded with a forty-eight-inch mower and a sixty-inch mower. Two blowers and two weed
eaters were in the bed of the truck. They were traveling east on Callahan Road toward
Dante Road and were less than a mile from their destination.

        Kennedy testified that as Bradley passed the Honda dealership on Callahan Road,
Bradley yelled out to Stooksbury. Bradley stopped for the red light at the intersection with
Central Avenue Pike, and a car was in front of Bradley’s truck. When the light turned
green, Bradley and Kennedy noticed that the car “squealed its tires as it took off through
the light.” Kennedy then heard “the loudest boom” he had ever heard in his life. He said
he “woke up in the windshield of the truck,” smelled gasoline, and panicked. The truck
was on its passenger side, so Kennedy kicked out the windshield, exited the truck, and saw
Bradley hanging out of the driver’s side window. Kennedy said that he was in shock and
that he sat with Bradley briefly. He then walked away and blocked himself from being
able to see Bradley. Kennedy said he suffered only a broken tooth and scratches. On cross-
examination, Kennedy testified that he did not see a red streak or red blur prior to the crash.

        Officer Andy Wilson, a K-9 officer with the Knox County Sheriff’s Office (KCSO),
testified that on May 25, 2016, he was a KCSO patrol officer and drove a Dodge Charger
with “normal markings” on it. About 2:30 p.m., Officer Wilson was leaving roll call in
downtown Knoxville when he heard a be-on-the-lookout (BOLO) for the pursuit of a
maroon Impala that could be entering Knox County from Anderson County. The BOLO
said that the driver of the Impala was Ralpheal Coffey and that he may be armed and
dangerous. Officer Wilson activated his emergency equipment and headed north on
Interstate 75 toward Racoon Valley, where the Impala was last seen. Officer Wilson exited
the interstate at Emory Road, turned left, and drove to the intersection of Emory Road and
Heiskell Road. He described the intersection as “one of our highest traffic volume areas,
especially around 2:30, 3:00 in the afternoon.”

       Officer Wilson testified that he headed north on Heiskell Road and that he saw the
maroon Impala traveling south. Southbound traffic was “backed up,” so the Impala
swerved out of the southbound lane and into Officer Wilson’s northbound lane. The Impala
was traveling at a high rate of speed toward Officer Wilson, and Officer Wilson “slammed
on [his] brakes” and closed his eyes because he thought the Impala was going to hit his
patrol car “head on.” Instead, the Impala swerved into a grassy area. Officer Wilson said
                                             -6-
the Appellant “somehow managed to regain control of his vehicle” and got the Impala back
into the oncoming lane of traffic on Heiskell. The Appellant drove through a red light at
the Emory Road intersection and continued southbound on Heiskell, which became Central
Avenue Pike. Officer Wilson turned around and followed the Appellant but lost sight of
the Impala around a curve. Officer Wilson did not see the Impala again until he got to the
intersection of Central Avenue Pike and Callahan Road.

        Officer Wilson testified that as he approached the intersection, he looked toward
Interstate 75 because he thought the Appellant may try to get on the interstate and head
back toward Anderson County. Officer Wilson saw a white pickup truck on its side against
a utility pole. The Impala was “on the back side of that truck also against the pole on the
opposite side.” An off-duty paramedic was trying to render aid to Bradley, who was
hanging out of the driver’s side of the truck. An officer riding with Officer Wilson also
was a paramedic and tried to help Bradley, so Officer Wilson went to the Impala.

      Officer Wilson testified that the Appellant and Troupe were unresponsive. Troupe’s
passenger seat was “all the way down,” and Troupe was lying face-down in the seat. The
Appellant’s “butt” and legs were in the driver’s seat, and the Appellant’s legs were
“pinned” under the steering wheel. The Appellant’s upper body was lying across the center
console. A few moments later, the Appellant started moving and groaning.

       Officer Wilson testified that the collision was “one of the worst” he had ever
worked, that both vehicles had extensive damage, and that he could not open the Impala’s
doors. Based on the report that the Appellant may have been armed and dangerous, Officer
Wilson handcuffed the Appellant’s right wrist to the frame of the passenger door. Officer
Wilson said that he recovered two baggies from the Appellant’s lap and that one baggie
contained a green leafy material while the other baggie contained a white substance. After
the Appellant was “extricated” from the Impala, $545 “all in small bills” and a driver’s
license were pulled out of his pocket. Officer Wilson learned the Appellant’s license had
been suspended. Officer Wilson was wearing a body camera on May 25, 2016, and the
State played the video for the jury.

       On cross-examination, Officer Wilson acknowledged that the Appellant could have
hit him on Heiskell Road and that the Appellant drove off the road to avoid a collision. As
the Impala passed Officer Wilson, he noticed it had tinted windows. Officer Wilson
acknowledged that when he arrived at the crash scene, the Impala was “almost bent into a
U” where it had collided with the utility pole. The Appellant was lying across the Impala’s
center console, and his upper body and Troupe’s body were both in the passenger seat.
Officer Wilson did not find any weapons or drug paraphernalia in the car. He said that he
found a baggie of cocaine and a baggie of marijuana and that his body camera video

                                           -7-
appeared to show that the baggies were in the “arm” of the driver’s door, not the
Appellant’s lap.

        Sergeant Timothy Belcher, a member of the KCSO’s crash reconstruction team,
testified that on May 25, 2016, he was dispatched to the intersection and was the team
leader for the wreck. Sergeant Belcher and his team members photographed the scene,
which he described as a “crime scene”; marked the ground with paint for later examination;
and collected witness statements. The two vehicles were towed to a secure lot, and
Sergeant Belcher obtained search warrants for the vehicles’ data recorders. Based on
Sergeant Belcher’s investigation, he concluded that the Appellant was the “at-fault” driver.

       On cross-examination, Sergeant Belcher testified that he did not see any marks on
the pavement to indicate that either vehicle had decelerated prior to the crash. Sergeant
Belcher inventoried the Impala and did not find any significant evidence. The Appellant
was not the registered owner of the car.

        Deputy Sheriff Bobby Jones of the KCSO testified as an expert in accident
reconstruction that he was dispatched to the scene on May 25, 2016, and that his job was
to “figure out” how the crash occurred, calculate speeds, and help determine who was at
fault. Deputy Jones used the FARO 3D scanner to “scan the scene.” He described the
scanner as a “small box” that used a laser to capture a three-hundred-sixty-degree view of
the area and to measure everything “within its sight and range.” Deputy Jones then returned
to his office, made measurements and calculations from the scanner, and determined how
the crash occurred. He said that the FARO scanner was “the most efficient and effective
way to make a crash scene” and that he used the scanner to produce a panoramic video of
the scene. The State played the video for the jury.

        Deputy Jones testified that after the crash, the truck came to rest on one side of a
utility pole, and the Impala came to rest on the other side of the pole. The trailer was
“thrown” from the truck. Based on the point of impact and scuff marks, gouge marks, and
scrape marks on the road, Deputy Jones calculated the speed of the vehicles at the time of
the crash. He determined that the truck was traveling twenty-three miles per hour and that
the Impala was traveling sixty-eight miles per hour.

       Deputy Jones testified that the Impala’s data recorder, often referred to as a “black
box,” provided information about the vehicle before the crash. One-half second before
impact, the Impala’s accelerator pedal was ninety percent, meaning the pedal was “almost
on the floor,” and the car’s speed was seventy-one miles per hour. One second before
impact, the accelerator was ninety-eight percent, and the car’s speed was seventy miles per
hour. One and one-half seconds before impact, the accelerator was ninety-nine percent,
and the vehicle’s speed was sixty-eight miles per hour. Two seconds before impact, the
                                           -8-
accelerator was one hundred percent, and the car’s speed was sixty-five miles per hour.
The black box showed that the car’s brake “switch” never activated. Deputy Jones said
that the vehicle was being “floorboarded” up until just before impact and that his
calculation of the Impala’s speed as sixty-eight miles per hour was within a couple of miles
per hour of the black box data. Based on Officer Wilson’s body camera video and the
Appellant’s injuries, Deputy Jones determined that the Appellant was driving the Impala.
He said it would have been physically impossible for the Appellant and Troupe to have
switched positions after the crash.

       On cross-examination, Deputy Jones testified that the truck hit the Impala on the
Impala’s right front section, including the Impala’s passenger door. The Appellant
appeared to be steering the Impala to the left to avoid the truck. Although the Impala was
traveling sixty-eight miles per hour at the time of the crash, the car’s potential maximum
speed was “well over” one hundred miles per hour. The Impala did not produce any skid
marks prior to the crash, meaning the vehicle did not decelerate.

        Officer Derrick White of the Knoxville Police Department (KPD) testified that he
lived in the area of Callahan Road and Central Avenue Pike. On the afternoon of May 25,
2016, he was on his way to roll call, noticed the crash scene, and assisted KCSO officers.
At some point, Officer Wilson “threw” two bags of narcotics to Officer White, and the
bags landed on the hood of the Impala. Officer White donned gloves, put the bag of cocaine
and the bag of marijuana into a glove, and put the glove into his back pocket. Later, Officer
White pulled cash and a driver’s license out of the Appellant’s pocket. Before Officer
White left the scene, he gave the two bags back to Officer Wilson.

       Officer White testified that crack cocaine for personal use usually consisted of one
crack rock, was packaged in one bag, and weighed 0.2 or 0.3 grams. Crack cocaine for
sale or delivery usually was packaged in several bags and weighed one ounce or twenty-
eight grams.

       Alex Ridenour, an emergency medical technician (EMT) for Rural Metro, testified
that he and his partner were dispatched to the crash scene on May 25, 2016. When they
arrived, paramedics from another ambulance were already working on Bradley, so
Ridenour went to the passenger side of the Impala. Troupe was lying face-down in the
passenger seat. The Appellant was handcuffed to the passenger door, so Ridenour’s partner
requested that the police remove the handcuffs for treatment. Ridenour checked Troupe
for a pulse. Troupe’s pulse was “very faint,” and he was not breathing well.

       Ridenour testified that the Appellant was pulled from the Impala, strapped to a spine
board, and put onto a stretcher. Ridenour and his partner transported the Appellant to the
University of Tennessee (UT) Medical Center in an ambulance. The Appellant was talking
                                            -9-
and breathing but repeatedly questioned what was happening. After the Appellant was
taken into the emergency room, Ridenour was in the back of the ambulance and noticed
part of a Walmart bag on the floor. He picked up the bag and felt “like a piece of gravel in
it.” Ridenour went into the hospital and gave the bag to a sheriff’s deputy. He said that
the bag looked like the corner of a Walmart bag and that the bag was “pulled very tight and
twisted.”

       Officer Chris Stewart of the KCSO testified that on May 25, 2016, he was
dispatched to UT Medical Center to meet an ambulance with two individuals who had been
involved in a pursuit and a crash. When Officer Stewart arrived, the Appellant and Troupe
were in the emergency room, so Officer Stewart observed the Appellant. He said that the
Appellant was “very agitated” and “trying to get up” and that the Appellant was cursing at
the doctors and nurses. While Officer Stewart was watching the Appellant, an EMT came
into the hospital with narcotics he had found in an ambulance. The EMT put the narcotics
with the Appellant’s property; Officer Stewart did not take custody of the drugs.

        Officer Lee Strzelecki of the KCSO testified on May 25, 2016, he went to UT
Medical Center to obtain a blood sample from the Appellant, which was standard procedure
for a fatal crash. While Officer Strzelecki was at the hospital, an EMT told him that the
EMT had found drugs while cleaning out an ambulance. The EMT said he put the drugs
in the Appellant’s property bag. Officer Strzelecki found the drugs in a white plastic
property bag that was at the foot of the Appellant’s gurney and kept possession of the drugs
until he could meet with Officer Wilson, who had retrieved drugs from the Impala. Officer
Strzelecki gave the drugs from the Appellant’s property bag to Officer Wilson, and Officer
Wilson turned in all of the drugs to the narcotics division.

       Officer Strzelecki testified that a blood sample had been obtained from the
Appellant when the Appellant first arrived in the emergency room. After Officer Strzelecki
arrived at the hospital, a phlebotomist tried to draw blood from the Appellant for the KCSO,
but the phlebotomist could only obtain a small amount of blood due to the severity of the
Appellant’s injuries. Officer Strzelecki turned in that blood sample to the Tennessee
Bureau of Investigation (TBI) Crime Laboratory, but the sample was too small for analysis.
A couple of days later, the police obtained a search warrant for two vials of blood that were
drawn from the Appellant when he first arrived at the hospital. The KCSO sent those vials
to the TBI for analysis, and the Appellant’s blood was negative for alcohol and drugs. On
cross-examination, Officer Strzlecki acknowledged that the Appellant was in “bad shape”
when the Appellant was in the emergency room.

       Special Agent Sharon Norman of the TBI Crime Laboratory testified as an expert
in forensic chemistry that she received three items for analysis. The first item was “a plastic
corner bag that was tied.” The bag contained one off-white, rock-like substance and “five
                                            - 10 -
additional corner bags that were also tied.” Each of the five corner bags contained an off-
white, rock-like substance. The second item was “a piece of white plastic” that contained
an off-white, rock-like substance. The third item was “a clear plastic corner bag that was
tied” and contained plant material.

       Agent Norman testified that for the first item, she analyzed the single rock-like
substance and the rock-like substance that was in one of the corner bags. Both of the
substances were cocaine base and had a total weight of 1.03 grams. Agent Norman did not
analyze the rock-like substances in the other four corner bags, but the substances in the
four bags had a total weight of 3.68 grams. Agent Norman’s analysis of the second item
revealed that it was Dibutylone, an analog of a Schedule II drug, and weighed 0.33 grams.
Agent Norman’s analysis of the third item revealed that it was marijuana and weighed 2.81
grams.

      Donna Roach testified that she was employed by KGIS, a mapping service for Knox
County. Roach generated a map showing a one-thousand-foot buffer zone around 6700
Central Avenue Pike and a one-thousand-foot buffer zone around 6828 Central Avenue
Pike. The map showed that the intersection of Central Avenue Pike and Callahan Road
was within both buffer zones.

       Robin Lieser testified that she was the Principal of Trinity Christian Academy,
which she described as “a category four church related school that caters to families who
have chosen to home educate their students.” She said the school was founded in 2002,
enrolled students in kindergarten through twelfth grade, and provided standardized testing
and kept cumulative academic records for home-schooled students. The school also had a
cooperative program, and a student did not have to be enrolled in the “umbrella school to
participate in the co-op.” Lieser stated that the cooperative program was “predominantly
parent-led where we co-op together to offer academic enrichment or practical living skill
courses to meet the needs of home schooled students.” The cooperative classes were held
at New Covenant Fellowship, an “affiliate church” located at 6828 Central Avenue Pike,
and some students remained at the facility for lunch.

        On cross-examination, Leiser testified that the cooperative classes were held only
one day per week from 9:00 a.m. to 3:00 p.m. She acknowledged that the school was “not
like a normal school that has the summers off” and said that category four church-related
schools were in session “year round” because “[a] home school parent has 365 days to do
180 days of acquired school.”

      Michelle Helterbridle testified that she was a program evaluator for the Department
of Human Services’ Child and Adult Care Licensing Unit. Kids First Childcare Agency
opened in February 1998 and was located at 6700 Central Avenue Pike.
                                          - 11 -
        The parties stipulated to the introduction of Troupe’s medical records into
evidence.2 The parties also stipulated to the following: Dr. Darinka Mileusnic-Polchan,
the Knox County Chief Medical Examiner and an expert in forensic pathology, performed
an autopsy on Bradley on May 26, 2016. Bradley was a twenty-seven-year-old white male,
and his cause of death was multiple blunt force injuries from a motor vehicle crash. Dr.
William R. Oliver, the Knox County Assistant Medical Examiner and an expert in forensic
pathology, performed an autopsy on Troupe on May 29, 2016. Troupe was a forty-one-
year-old African-American male, and his cause of death was multiple blunt force injuries
from a motor vehicle crash. After the State read the stipulations to the jury, the State rested
its case.

        Alquianna Davidson testified that she was the Appellant’s cousin and Troupe’s
niece. On May 25, 2016, Troupe telephoned Davidson and asked to borrow money.
Davidson told Troupe to meet her at her house. Davidson and the Appellant arrived at
Davidson’s home and followed her to the bank. Davidson withdrew the money and
motioned for them to follow her “down the road” to get gasoline. When the three of them
got to the gas station, Davidson “gave them the money.” Davidson told the Appellant and
Troupe that she loved them, and that was the last time she saw them. She said Troupe
needed the money for “part of child support or something like that.” Upon being
questioned by the trial court, Davidson testified that the Appellant and Troupe were in a
maroon Impala. She said that she had seen the Impala previously, that the Appellant drove
the car, and that “that was his car.”

       At the conclusion of the proof, the jury convicted the Appellant of driving on a
suspended license, a Class B misdemeanor, in count one; evading arrest by Deputy
Bannach and Officer Wilson, a Class D felony, in counts two and three, respectively;
reckless homicide, a Class D felony, as a lesser-included offense of second degree murder
in counts four and five; vehicular homicide, a Class C felony, in counts six and seven;
reckless aggravated assault, a Class D felony, as a lesser-included offense of aggravated
assault in count eight; possession of more than one-half gram of cocaine within one
thousand feet of a private secondary school with intent to sell and deliver, a Class A felony,
in counts nine and ten; possession of more than one-half gram of cocaine within one
thousand feet of a daycare with intent to sell and deliver, a Class B felony, in counts eleven
and twelve; possession of a controlled substance analog, a Class A misdemeanor, in count
thirteen; and possession of marijuana, a Class A misdemeanor, in count fourteen. After a
sentencing hearing, the trial court sentenced the Appellant as a Range II, multiple offender
to an effective forty-eight-year sentence in confinement.


       2
           The records show that Troupe died on May 28, 2016.
                                                - 12 -
                                         II. Analysis

                                A. Sufficiency of the Evidence

        The Appellant claims that the evidence is insufficient to support his convictions of
possession of more than one-half gram of cocaine with intent to sell and deliver within one
thousand feet of a school, reckless homicide, vehicular homicide, and reckless aggravated
assault. When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate
view of the evidence and all reasonable or legitimate inferences which may be drawn
therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning
the credibility of witnesses and the weight and value to be afforded the evidence, as well
as all factual issues raised by the evidence, are resolved by the trier of fact. State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or reevaluate the evidence,
nor will this court substitute its inferences drawn from the circumstantial evidence for those
inferences drawn by the jury. Id. Because a jury conviction removes the presumption of
innocence with which a defendant is initially cloaked at trial and replaces it on appeal with
one of guilt, a convicted defendant has the burden of demonstrating to this court that the
evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
‘[t]he inferences to be drawn from such evidence, and the extent to which the circumstances
are consistent with guilt and inconsistent with innocence, are questions primarily for the
jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313
S.W.2d 451, 457 (Tenn. 1958)). “The standard of review ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

1. Possession of Cocaine with Intent to Sell and Deliver

       First, the Appellant claims that the evidence is insufficient to support his four
convictions of possession of more than one-half gram of cocaine with intent to sell and
deliver within one thousand feet of a school because the amount of cocaine at issue was
more consistent with personal use. He also challenges the enhanced sentences for his
convictions, claiming that he never intended to sell and deliver drugs in a school zone and
                                             - 13 -
that he was only in the school zones just prior to the crash because he was evading arrest.
The State argues that the evidence is sufficient. We agree with the State.

        It is an offense for a defendant knowingly to sell or deliver a controlled substance.
Tenn. Code Ann. § 39-17-417(a)(2), (3). Cocaine is a Schedule II controlled substance.
Tenn. Code Ann. § 39-17-408(b)(4). Ordinarily, possession of one-half gram or more of
cocaine with intent to sell or deliver is a Class B felony. Tenn. Code Ann. § 39-17-
417(c)(1). However, at the time the Appellant committed the offenses and was sentenced
for the convictions, the Drug-Free School Zone Act provided that selling or delivering a
Schedule II controlled substance within one thousand feet of a “public or private
elementary school, middle school, [or] secondary school” was punished one classification
higher. See Tenn. Code Ann. § 39-17-432(b)(1) (2010). If the offense occurred within the
prohibited zone of a childcare center, the offender was subject to an increased fine but not
to an increased classification of offense. See Tenn. Code Ann. § 39-17-432(b)(3).

       In support of his claim that the amount of cocaine at issue was more consistent with
personal use, the Appellant refers to Officer White’s testimony that cocaine weighing
twenty-eight grams usually was for sale or delivery. The Appellant notes that the cocaine
in this case weighed much less, only 3.68 grams. However, as noted by the Appellant
“‘[o]ther relevant facts’” may give rise to an inference that a defendant intended to sell and
deliver. State v. Ziberia Carero, No. E2018-00684-CCA-R3-CD, 2020 WL 550205, at *9
(Tenn. Crim. App. at Knoxville, Feb. 3, 2020), perm. app. denied, (Tenn. July 17, 2020).
Those other relevant facts include the absence of drug paraphernalia, the presence of a
large amount of cash, the manner of packaging of the drugs, and the street value of the
drugs. Id. (citing State v. Belew, 348 S.W.3d 186, 191 (Tenn. Crim. App. 2005)).

        Here, Officer Wilson testified that he found a baggie containing cocaine in the “arm”
of the driver’s door, and the EMT who transported the Appellant to the hospital testified
that he found a corner bag containing a rock-like substance in the ambulance. Agent
Norman testified that she received several items for testing in this case. One of the items
contained a single off-white, rock-like substance and five additional baggies that each
contained an off-white, rock-like substance. Agent Norman analyzed the single rock-like
substance and the substance in one of the baggies, and the substances were cocaine base.
Officer White testified that crack cocaine for sale or delivery usually was packaged in
several bags. Moreover, the police found $545 in the Appellant’s pocket. The Appellant
posits that based on Alquianna Davidson’s testimony, the money was for the payment of
child support. However, Davidson said that she withdrew the money from the bank and
that the money was for Troupe’s payment of child support. The money in this case was
“in small bills” and was found on the Appellant’s person, not Troupe’s person. Finally, no
drug paraphernalia was in the car, and the Appellant’s blood was negative for drugs.

                                            - 14 -
Therefore, a reasonable jury could conclude that the Appellant possessed the cocaine for
sale and delivery.

        As to the Appellant’s claim that he did not intend to sell and deliver drugs within
one thousand feet of a school and that he was only in the school zones because he was
evading arrest, our supreme court has specifically rejected the argument that “simply
traveling through a school zone is not enough to apply the provisions of the Drug-Free
School Zone Act.” State v. Vasques, 221 S.W.3d 514, 523 (Tenn. 2007). Accordingly,
the Appellant’s argument that simply traveling through a school zone while evading arrest
is not enough to apply the provisions of the Drug-Free School Zone Act also must fail. See
State v. Cantrell Lashone Winters, No. M2009-01164-CCA-R3-CD, 2011 WL 1085101,
at *6 (Tenn. Crim. App. at Nashville, Mar. 24, 2011) (stating that the evidence was
sufficient to show that the defendant traveled within two school zones as he fled from
police). Additionally, this court has held that the version of the Drug-Free School Zone
Act under which the Appellant was convicted did not require the State to prove that a
defendant knowingly possessed the cocaine with intent to sell within one thousand feet of
a school. State v. Taboris Jones, No. M2015-02515-CCA-R3-CD, 2017 WL 2493684, at
*7 (Tenn. Crim. App. at Nashville, June 9, 2017). Therefore, the evidence is sufficient to
support the Appellant’s convictions and the enhanced punishment for his convictions.

2. Vehicular Homicide, Reckless Homicide, and Reckless Aggravated Assault

        Next, the Appellant claims that the evidence is insufficient to support his
convictions of vehicular homicide, reckless homicide, and reckless aggravated assault
because his actions were not the proximate cause of Bradley’s and Troupe’s deaths or
Kennedy’s injuries. Specifically, the Appellant asserts that he attempted to avoid the
collision by steering the Impala to the left and that the victims were not wearing seatbelts
at the time of the crash. Again, the State argues that the evidence is sufficient. We agree
with the State.

       As charged in this case, vehicular homicide is the “reckless killing of another by the
operation of an automobile . . . as the proximate result of . . . [c]onduct creating a substantial
risk of death or serious bodily injury to a person.” Tenn. Code Ann. § 39-13-213(a)(1).
Reckless homicide is “a reckless killing of another.” Tenn. Code Ann. § 39-13-215(a).
Relevant to this case, reckless aggravated assault occurs when a person “recklessly causes
bodily injury to another,” and the assault “[i]nvolved the use or display of a deadly
weapon.” Tenn. Code Ann. §§ 39-13-101(a)(1), -102(a)(1)(B)(iii). A motor vehicle can
constitute a deadly weapon. State v. Tate, 912 S.W.2d 785, 787 (Tenn. Crim. App. 1995).
“Reckless” means that



                                              - 15 -
       a person acts recklessly with respect to circumstances surrounding the
       conduct or the result of the conduct when the person is aware of, but
       consciously disregards a substantial and unjustifiable risk that the
       circumstances exist or the result will occur. The risk must be of such a nature
       and degree that its disregard constitutes a gross deviation from the standard
       of care that an ordinary person would exercise under all the circumstances as
       viewed from the accused person’s standpoint.

Tenn. Code Ann. §§ 39-11-106(a)(33), -302(c).

        As noted by the State, causation is an essential element of every homicide offense.
State v. Farner, 66 S.W.3d 188, 204 (Tenn. 2001). As our supreme court has explained,
the proximate cause of a victim’s death “is generally established in Tennessee by showing
that the victim’s death was the natural and probable result of the defendant’s unlawful
conduct. The defendant’s unlawful act or omission need not be the sole or immediate cause
of the victim’s death.” Id. at 203 (citations omitted). “[A] victim’s contributory negligence
is not a complete defense but may be considered in determining whether or not the
defendant’s conduct was a proximate cause of death.” Id. at 204. A jury’s determination
of causation is reviewed by this court under “the familiar sufficiency of the evidence
standard.” Id.

       Taken in the light most favorable to the State, the evidence shows that Deputy
Forsythe began following the Appellant on Edgemoore Road in Anderson County and that
the Appellant accelerated and began passing cars on the two-lane road even before Deputy
Forsyth tried to initiate a traffic stop. The Appellant proceeded through the intersection of
Edgmoor and Clinton Highway, traveled onto Raccoon Valley Road and into Knox
County, and headed south on Heiskell Road. At that point, the Anderson County officers
terminated the pursuit. Officer Wilson of the KCSO heard that the Appellant could be in
Knox County. Officer Wilson activated his emergency equipment and drove to Heiskell
Road. As Officer Wilson was traveling north on Heiskell, he encountered the Appellant
traveling south. The Appellant moved the Impala into Officer Wilson’s northbound lane
to avoid traffic stopped in the southbound lane and almost hit Officer Wilson “head on.”
The Appellant then traveled through the red light at Heiskell and Emory Road and
proceeded south on Central Avenue Pike. As the Appellant approached the traffic light at
Central Avenue Pike and Callahan Road, the light for the Appellant turned red, and the
light for Bradley turned green.            The Appellant, with the Impala’s accelerator
“floorboarded,” went through the red light. As a result, Bradley’s truck hit the front of the
Impala’s passenger side, and both vehicles ended up against a utility pole. The impact
threw Bradley from the truck, killing him. Troupe died three days later from his injuries,
and Kennedy suffered a broken tooth and scratches.

                                           - 16 -
       During closing arguments, defense counsel did not argue that the victims were not
wearing seatbelts and that their failure to do so contributed to their deaths.3 However,
defense counsel argued that the Appellant swerved to avoid the truck. Defense counsel
also repeatedly argued that the Appellant acted recklessly, not knowingly. The jury
obviously agreed with that argument, choosing to convict the Appellant of reckless
homicide as a lesser-included offense of second degree murder, which is a knowing killing
of another pursuant to Tennessee Code Annotated section 39-13-210(a)(1); vehicular
homicide as charged in the indictment; and reckless aggravated assault as a lesser-included
offense of aggravated assault. The evidence is more than sufficient to support those
convictions.

                                          B. Chain of Custody

       The Appellant claims that the trial court erred by admitting the cocaine into evidence
because there was a “break” in the chain of custody. The State argues that the Appellant
has waived this argument and that he is not entitled to plain error relief. We agree with the
State.

       Prior to jury selection, defense counsel advised the trial court that there had been a
“breach” in the chain of custody for the cocaine because Officer Wilson lost control of the
cocaine that was on the hood of the Impala for “at least 30 minutes.” The trial court
responded that “[t]he State has to prove an appropriate chain of custody for any evidence
it wishes to introduce. . . . If they can’t prove it, it’s not coming in.”

       During Officer Wilson’s testimony, he stated that he put a baggie of cocaine and a
baggie of marijuana that he removed from the Impala onto the hood of the car. At some
point, he noticed that the baggies were not there and told two people “to go find out who
had collected them.” He acknowledged that he did not know the whereabouts of the
baggies for about twenty minutes. Officer White later told Officer Wilson that he had
collected the baggies and put them into his pocket. Officer White gave the baggies back
to Officer Wilson.

       Officer White testified that while he was assisting KCSO officers at the scene,
Officer Wilson “threw” two bags of narcotics to him and that the bags landed on the hood
of the Impala. Officer Wilson said he moved the bags “closer to the windshield to make
sure they stay[ed] there and [were] secured.” He then put on gloves, put the bags into a
separate glove, and put the glove into his back pocket “just to secure that.” Officer White

        3
          No witnesses testified as to whether any of the occupants of the Impala or the truck were wearing
seatbelts. However, it appears from Officer Wilson’s body camera video that the Appellant and Troupe
were not wearing seatbelts.
                                                  - 17 -
later gave the drugs back to Officer Wilson. Officer White said the drugs did not leave his
back pocket until he returned them to Officer Wilson. On cross-examination, defense
counsel asked Officer White if Officer Wilson told him to take possession of the drugs.
Officer White said no but that Officer Wilson threw the bags in his direction and that he
“assumed” Officer Wilson wanted him to secure the evidence.

        Generally, Tennessee Rule of Evidence 901 governs the authentication of evidence.
In order to admit physical evidence, the party offering the evidence must either introduce
a witness who is able to identify the evidence or establish an unbroken chain of custody.
State v. Holbrooks, 983 S.W.2d 697, 700 (Tenn. Crim. App. 1998). “Even though each
link in the chain of custody should be sufficiently established, this rule does not require
that the identity of tangible evidence be proven beyond all possibility of doubt; nor should
the State be required to establish facts which exclude every possibility of tampering.” State
v. Cannon, 254 S.W.3d 287, 296 (Tenn. 2008). However, the circumstances must establish
a reasonable assurance of the identity of the evidence. State v. Kilburn, 782 S.W.2d 199,
203 (Tenn. Crim. App. 1989). “The purpose of the chain of custody is to ‘demonstrate that
there has been no tampering, loss, substitution, or mistake with respect to the evidence.’”
State v. Scott, 33 S.W.3d 746, 760 (Tenn. 2000) (quoting State v. Braden, 867 S.W.2d 750,
759 (Tenn. Crim. App. 1993)). Usually, whether the required chain of custody has been
sufficiently established to justify the admission of evidence is a matter committed to the
sound discretion of the trial court, and the court’s determination will not be overturned in
the absence of a clearly mistaken exercise of that discretion. Holbrooks, 983 S.W.2d at
701.

       Initially, we note that the State claims the Appellant has waived this issue because
he failed to make a contemporaneous objection to the admissibility of the evidence. We
agree with the State. Although defense counsel questioned the chain of custody for the
cocaine before trial, defense counsel did not formally object to the admissibility of the
evidence at that time. Moreover, when the State moved to introduce the cocaine into
evidence during Officer Wilson’s testimony, defense counsel did not object, so the trial
court never ruled on the chain of custody. Generally, the failure to object to the chain of
custody at trial waives the issue. State v. Darrell Wayne Bumpas, No. M2017-00746-
CCA-R3-CD, 2017 WL 2493684, at *6 (Tenn. Crim. App. at Nashville, Feb. 12, 2018)
(citing State v. Gilley, 297 S.W.3d 739 (Tenn. Crim. App. 2008)), perm. app. denied,
(Tenn. Apr. 16, 2020); State v. Gregory Charles Dixon, No. M2016-00620-CCA-R3-CD,
2016 WL 6247430, at *6 (Tenn. Crim. App. at Nashville, Oct. 26, 2016) (citing Tenn. R.
App. P. 36(a) and Tenn. R. Evid. 103(a)(1)).

       In any event, we conclude that there was never a “break” in the chain of custody.
Officer Wilson testified that he found a baggie of marijuana and a baggie of cocaine in the
Impala and that he put the baggies onto the hood of the car. Officer White testified that
                                           - 18 -
Officer Wilson threw the baggies to him. Officer White said he picked up the baggies,
wrapped them in a glove, and put them into his back pocket to secure the evidence. He
said the baggies never left his back pocket, and Officer White and Officer Wilson both
testified that Officer White returned the baggies to Officer Wilson. The State showed
Officer Wilson a baggie containing a green leafy substance and a baggie containing a white
substance, and he identified them as the baggies he took out of the Impala. Therefore, we
find no error regarding the chain of custody, let alone plain error. See State v. Adkisson,
899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (providing that all five Adkisson factors,
including that an unequivocal rule of law was breached, must be satisfied in order to grant
plain error relief).

                                    C. Excessive Sentence

       The Appellant contends that his effective forty-eight-year sentence is excessive
because the trial court erred by sentencing him to the maximum punishments in the range
for evading arrest, vehicular homicide, and reckless aggravated assault and erred by
ordering consecutive sentencing. The State argues that the trial court properly sentenced
the Appellant. We agree with the State.

       At the Appellant’s sentencing hearing, Tasha Harris testified for the Appellant that
she worked in community relations for the City of Knoxville and that she co-managed the
Save Our Sons Initiative. Harris said that her oldest son grew up with the Appellant, that
her son and the Appellant went to school together, and that Harris knew the Appellant’s
parents. The Appellant spent a lot of time at Harris’s home, and Harris thought he was “a
bright kid” and “had a lot of joy.” The Appellant played football with Harris’s son in
middle and high school, and Harris described the Appellant as joking, laughing, and
playful. She said, though, that he was “always looking for love and acceptance” due to
“the circumstances of his family” and that she did not think he would ever recover from
Troupe’s death. Harris stated that the Appellant should “serve some time” but asked that
he have the opportunity to “turn himself around.”

      On cross-examination, Harris testified that after her son and the Appellant graduated
from high school, they remained friends but did not see each other often. She said her
personal experience with the Appellant was based on “when he was younger.”

        Norman Jefferson testified that he had been a pastor for thirty years and that he was
the Appellant’s friend. The Appellant knew Jefferson’s grandson because they played
basketball together in middle school. They later played football together, and the Appellant
spent time with Jefferson’s grandson at Jefferson’s home. Jefferson said that the Appellant
was in his presence often and that the Appellant “loved his sports and he loved people and
we were a family.” The Appellant was never involved in any type of violence and was
                                           - 19 -
never aggressive, and Jefferson never saw him with a weapon. After graduation, Jefferson
“lost track” of the Appellant. However, when he would see the Appellant, he would ask
how the Appellant was doing, and the Appellant would always say, “I’m doing okay.”
Jefferson said that the Appellant “still [had] that smile on [his] face” and that Jefferson was
“[v]ery much surprised” about the Appellant’s actions in this case.

       Ashley Osborne testified that she worked for a bank in Atlanta, that she and the
Appellant grew up together, and that they had “a relationship” from 2009 to 2014 or 2015.
She described the Appellant as “a protector” and “a people person” and said that he “always
wanted to make sure that everyone around him was in good spirits. They were taken care
of.” Osborne never saw the Appellant involved in a fight and never knew him to carry a
weapon. The Appellant had children and tried “to make sure that they were taken care of.”
The Appellant never had any money in his pocket, and Osborne always thought he was
“broke” because she paid for everything. Osborne said that she understood two lives were
lost due to the Appellant’s actions but that the Appellant “saved [her] life” when she was
a victim of bullying.

       On cross-examination, Osborne acknowledged that the Appellant was a “fugitive
from justice” from May 2015 to May 25, 2016. She said that she was not in contact with
him during that time but that “bounty hunters” were looking for the Appellant and were
contacting her. She said that the Appellant worked for a moving company in 2013 or 2014
but that she did not know how he earned a living from 2014 to May 25, 2016.

        Clarissa Davidson, Troupe’s sister and the Appellant’s cousin, testified that she had
known the Appellant since he was a baby. Davidson read a letter that she wrote on behalf
of her family to the trial court. In the letter, Davidson asked for leniency for the Appellant.
She described him as loving, caring, and sharing and said that he wanted to help people.
The Appellant “had a smile that could light up the room” and always wanted to be around
his children and family. The Appellant “tried to avoid trouble,” and Troupe tried to act
like a “big brother” and mentor to the Appellant. Davidson said that Troupe would not
want anything to happen to the Appellant and that Troupe tried to encourage the Appellant
“about doing the right and wrong things.” She said that the Appellant had expressed sincere
remorse for the deaths of Troupe and Bradley and that the Appellant was not fully aware
of his actions on the day of the crash due to the severity of his own injuries. She said the
Appellant was not affiliated with any gangs and “didn’t like trouble.” Davidson asked that
Bradley’s family forgive the Appellant.

       The State read a victim impact statement from Jessica Bell, Bradley’s fiancé. In the
statement, Bell said that she lost the love of her life and that she thought about Bradley
every day. She stated that “big life events,” such as engagements and births, for their
friends were “bittersweet” because Bradley was not there to share their happiness and that
                                            - 20 -
she cried when Bradley’s niece was born. She described Bradley as a “hard worker” and
an “amazing man.” She said that his death had impacted many people and that his death
was “completely avoidable.”

       Derek Bradley, Kevin Bradley’s brother, testified that Kevin was a “hard worker”
and that his death left their father “empty.” Derek’s and Kevin’s mother died in November
2015, and Derek, Kevin, and their older brother planned her funeral. Their brother lived
in Florida, so Derek and Kevin worked as a “team” to take care of their grandfather, who
had Alzheimer’s. A baby was born to Derek and his girlfriend a few days before the
sentencing hearing, and Derek gave his baby girl the middle name “James,” which was
Kevin’s middle name. Derek said that he would not get to spend another day with Kevin
and that Kevin’s family and friends still celebrated Kevin’s birthday at Red Lobster every
January. Derek stated that he forgave the Appellant and felt “bad” for the Appellant’s and
Troupe’s families but asked that the trial court consider his family’s loss.

        James Bradley testified that that he lived his life for his three sons and that Kevin’s
death was an “unimaginable loss.” Kevin owned his own business and built a house. He
was about to get married and start a family, and he was “happy and excited.” James said
that life without Kevin was “off balance” but that he forgave the Appellant.

      The trial court gave the Appellant an opportunity to make a statement. The
Appellant said, “I would just like to apologize to his family and everybody that’s involved
in what I caused.”

        The State introduced the Appellant’s presentence report into evidence. According
to the report, the then twenty-eight-year-old Appellant was single with four young children.
The Appellant graduated from Oak Ridge High School in 2009 and enrolled in Pellissippi
State but never attended. In the report, the Appellant described his physical and mental
health as “poor” due to post-traumatic stress disorder, issues with his hip and shoulder, a
heart condition, a lung condition, brain damage, and memory loss. He stated that he had
been declared disabled by a Knox County judge and that he was going to receive disability
payments. The Appellant said in the report that he began drinking alcohol when he was
twenty years old and that he consumed a couple of drinks per week. The Appellant stated
that he began using marijuana when he was eighteen years old, Ecstasy when he was
twenty-one years old, and cocaine when he was twenty-three years old and that he used
marijuana daily and Ecstasy and cocaine weekly. The Appellant stopped using alcohol and
drugs in 2016. The Appellant reported being employed by Access Staffing and by Sanford
and Sons but could not provide any dates of employment.

      According to the report, the Appellant was confirmed to be affiliated with the
Bloods gang. The report showed that the Appellant had two prior felony convictions of
                                            - 21 -
possession of cocaine, a prior felony conviction of evading arrest, and numerous prior
misdemeanor convictions for traffic offenses, driving on a revoked license, driving without
a license, failure to appear, possession of marijuana, and casual exchange. The report also
showed at least two violations of probation.

       At the conclusion of the hearing, the trial court noted that as the Appellant
approached the intersection of Callahan Road and Central Avenue Pike, the traffic light
was red for the Appellant. The trial court stated that the Appellant knew vehicles “were
already pulling out” and that he made a conscious decision to “put [his] foot to the floor.”
The trial court said this case was “troubling” because Bradley had never met the Appellant
and “just happened to be in your way that day.” The trial court stated that the Appellant
“never cared about the potential carnage in front of [him]” and that the Appellant only
cared about the “blue lights” behind him.

        The trial court found the following enhancement factors applicable to the
Appellant’s sentences: (1), that “[t]he defendant had a previous history of criminal
convictions or behavior, in addition to those necessary to establish the appropriate range”;
(8), that “[t]he defendant, before trial or sentencing, failed to comply with the conditions
of a sentence involving release into the community”; (10), that “[t]he defendant had no
hesitation about committing a crime when the risk to human life was high”; and (13), that
the defendant was on community corrections when he committed the felony offenses.
Tenn. Code Ann. § 40-35-114(1), (8), (10), (13). In mitigation, the trial court applied factor
(13), the catch-all provision, for the Appellant’s being “someone that a lot of people love,”
noting that “the courtroom has been packed every single time that he’s been in the court
with people that support him.”

        The trial court found that the Appellant was a Range II, multiple offender. The trial
court sentenced him to six months for driving on a suspended license, a Class B
misdemeanor, in count one; eight years for each conviction of evading arrest, a Class D
felony, in counts two and three; four years for each conviction of reckless homicide, a Class
D felony, in counts four and five; ten years for each conviction of vehicular homicide, a
Class C felony, in counts six and seven; eight years for reckless aggravated assault, a Class
D felony, in count eight; thirty years for each conviction of possession of more than one-
half gram of cocaine within one thousand feet of a private secondary school with intent to
sell and deliver, a Class A felony, in counts nine and ten; twelve years for each conviction
of possession of more than one-half gram of cocaine within one thousand feet of a daycare
with intent to sell and deliver, a Class B felony, in counts eleven and twelve; and eleven
months, twenty-nine days for possession of a controlled substance analog and possession
of marijuana, Class A misdemeanors, in counts thirteen and fourteen, respectively. The
trial court merged count four into count six; count five into count seven; and counts ten,
eleven, and twelve into count nine. The trial court ordered that the Appellant serve the
                                            - 22 -
sentences for counts one, nine, thirteen, and fourteen concurrently for an effective sentence
of thirty years; that he serve the sentences for counts six, seven, and eight concurrently for
an effective sentence of ten years; and that he serve the sentences for counts two and three
concurrently for an effective sentence of eight years.4

      Regarding consecutive sentencing, the trial court found that the Appellant was an
offender whose record of criminal activity was extensive and that he was a dangerous
offender. See Tenn. Code Ann. § 40-35-115(b)(2), (4). The trial court ordered that the
Appellant serve the effective ten-year sentence consecutive to the effective thirty-year
sentence and that he serve the effective eight-year consecutive to the effective ten-year
sentence for a total effective sentence of forty-eight years.

        This court reviews the length, range, and manner of service of a sentence imposed
by the trial court under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); State v. Pollard, 432
S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive sentencing). In
determining a defendant’s sentence, the trial court considers the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statistical information
provided by the Administrative Office of the Courts as to sentencing practices for similar
offenses in Tennessee; (7) any statement by the defendant in his own behalf; (8) the result
of a validated risk and needs assessment; and (9) the potential for rehabilitation or
treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; see also Bise, 380 S.W.3d at
697-98. The burden is on the Appellant to demonstrate the impropriety of his sentence.
See Tenn. Code Ann. § 40-35-401, Sent’g Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

               (1) The minimum sentence within the range of punishment is the
        sentence that should be imposed, because the general assembly set the
        minimum length of sentence for each felony class to reflect the relative
        seriousness of each criminal offense in the felony classifications; and




        4
         The trial court noted that the Appellant was required to serve one hundred percent of the minimum
punishment in the range, twenty-five years, for count nine. See Tenn. Code Ann. §§ 39-17-432(c); 40-35-
112(b)(1).
                                                 - 23 -
              (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement
       factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court’s weighing of various mitigating and
enhancement factors [is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
range so long as the length of the sentence is ‘consistent with the purposes and principles
of [the Sentencing Act].’” Id. at 343 (quoting Tenn. Code Ann. § 40-35-210(d)). Appellate
courts are “bound by a trial court’s decision as to the length of the sentence imposed so
long as it is imposed in a manner consistent with the purposes and principles set out in
sections -102 and -103 of the Sentencing Act.” Id. at 346.

       The Appellant claims that the trial court erred by sentencing him to eight years, the
maximum punishment in the range, for evading arrest in counts two and three; ten years,
the maximum punishment in the range, for vehicular homicide in counts six and seven; and
eight years, the maximum punishment in the range, for reckless aggravated assault in count
eight. The Appellant contends that the trial court abused its discretion because the court
appeared to increase his sentences to the maximum punishment in the ranges for the
applicable enhancement factors but did not reduce his sentences for the applicable
mitigating factor. The Appellant asserts that the mitigating factor warranted sentences
below the maximum. However, the trial court found that four enhancement factors applied
in this case, and the Appellant does not contest the applicability of those factors. The
Appellant’s sentences were within the ranges of punishment for a Range II offender and
were presumptively reasonable. We agree with the State that the Appellant has not
overcome the presumption.

       Finally, the Appellant claims that trial court erred in ordering consecutive
sentencing because he tried to avoid hitting Bradley’s truck by steering to the left prior to
the wreck, because his prior convictions did not involve violent offenses, and because he
was a “likeable” person who never engaged in violent behavior or carried a weapon. The
Appellant also claims that the circumstances of this case did not warrant an effective forty-
eight-year sentence and that the sentence equates to a life sentence because he will not be
eligible for release until he is sixty-two years old.



                                           - 24 -
        In addressing consecutive sentencing, the trial court found that the Appellant’s
criminal history was extensive, noting that he began committing crimes soon after he
became an adult and that the record demonstrated he was “a drug dealer.” The Appellant
does not contest the court’s finding that his criminal history was extensive. Instead, he
asserts that his extensive criminal history did not include convictions for violent offenses.
The trial court also found that the Appellant was a dangerous offender, stating that the court
was “familiar with the Wilkerson factors” and that the sentence imposed “is necessary to
protect the public from further conduct such as this” by the Appellant. See State v.
Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995). Again, the Appellant does not contest the
trial court’s finding. Accordingly, we conclude that the trial court did not abuse its
discretion by ordering consecutive sentencing.

                                      III. Conclusion

     Based upon the oral arguments, the record, and the parties’ briefs, we affirm the
judgments of the trial court.


                                                     ________________________________
                                                     NORMA MCGEE OGLE, JUDGE




                                            - 25 -